United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 18-2527
                        ___________________________

                               Arthur Wayne Brown

                        lllllllllllllllllllllPlaintiff - Appellant

                                           v.

  Kansas City Live, LLC; Kansas City Live Entertainment Block 126, LLC;
Downtown Irish Pub, LLC, doing business as The Dubliner; First Response, Inc.;
     Security Officer Rosenberger; Security Officer Springer; Mike Sosa

                      lllllllllllllllllllllDefendants-Appellees
                                     ____________

                     Appeal from United States District Court
             for the Western District of Missouri - Western Division
                                 ____________

                             Submitted: April 16, 2019
                               Filed: July 25, 2019
                                  ____________

Before SHEPHERD, MELLOY, and GRASZ, Circuit Judges.
                          ____________

GRASZ, Circuit Judge.

      The district court1 dismissed Arthur Brown’s lawsuit after concluding it was
barred under the doctrine of res judicata. We affirm.

      1
       The Honorable Howard F. Sachs, United States District Judge for the Western
District of Missouri.
                                   I. Background

       Brown’s lawsuit stems from events that occurred at the Power and Light
District in Kansas City, Missouri. After purchasing a few drinks at an outdoor bar,
Brown sought to enter the bar’s associated restaurant to use the bathroom. When he
came out, three men told him he was trespassing and needed to leave. Brown alleges
the men cursed at him, using racial slurs, and pushed Brown out of the restaurant.
Brown then walked directly to two nearby police officers and stated he wanted to file
a complaint. The officers detained Brown at a security guard office and eventually
let him go, after giving him a ticket for trespassing.

       Brown then filed a claim in Missouri state court against Kansas City Live,
LLC; Kansas City Live Entertainment Block 126, LLC; Downtown Irish Pub, LLC,
doing business as The Dubliner; First Response, Inc., Security Officer Rosenberger;
Security Officer Springer; and Mike Sosa (collectively “K.C. Live”) for assault,
battery, false imprisonment, negligence, and malicious prosecution. After Brown’s
attorney did not timely respond to discovery requests, did not respond to a motion to
compel, and violated that court’s order directing him to respond to the discovery
request, the state court sanctioned Brown. After continued failure by Brown’s
attorney to provide responses and to comply with court orders, the state court
dismissed the case with prejudice. Brown hired a new attorney and filed a motion to
reconsider, which was denied.

       Brown then filed this suit in federal court. The complaint alleged identical
factual allegations, but sought relief under 42 U.S.C. § 1981. K.C. Live filed a joint
motion to dismiss, which the district court granted after finding the claim was barred
by res judicata in light of the state court’s prior dismissal with prejudice. Brown filed
a timely appeal.




                                          -2-
                                       II. Analysis

       “We review de novo the district court’s grant of a motion to dismiss for failure
to state a claim based on res judicata . . . [and] accept the plaintiff’s factual allegations
as true.” Schwartz v. Bogen, 913 F.3d 777, 780–81 (8th Cir. 2019) (italics removed,
alteration in original) (quoting Laase v. Cnty. of Isanti, 638 F.3d 853, 856 (8th Cir.
2011)). Res judicata operates so that “a final judgment on the merits of an action
precludes the parties or their privies from relitigating issues that were or could have
been raised in that action.” Federated Dep’t Stores, Inc. v. Motie, 452 U.S. 394, 398
(1981). Federal courts are required “to give preclusive effect to state-court judgments
whenever the courts of the State from which the judgments emerged would do so.”
Allen v. McCurry, 449 U.S. 90, 96 (1980) (citing 28 U.S.C. § 1738).

        As the judgment was issued by a Missouri court, Missouri res judicata law
applies. See Brown v. St. Louis Police Dept., 692 F.2d 393, 395–96 (8th Cir. 1982);
see also Laase, 638 F.3d at 856 (“[T]he law of the forum that rendered the first
judgment controls the res judicata analysis.”). Under Missouri law “res judicata
applies where (1) ‘the prior judgment was rendered by a court of competent
jurisdiction, (2) the decision was the final judgment on the merits, and (3) the same
cause of action and the same parties or their privies were involved in both cases.’”
Bannum, Inc. v. City of St. Louis, 195 S.W.3d 541, 544 (Mo. Ct. App. 2006) (quoting
Biermann v. United States, 67 F. Supp. 2d 1057, 1056 (E.D. Mo. 1999)). Res judicata
bars relitigation from the same “operative facts giving rise to one or more bases for
suing” and applies “to every point properly belonging to the subject matter of
litigation and which the parties, exercising reasonable diligence, might have brought
forward at that time.” Chesterfield Village, Inc. v. City of Chesterfield, 64 S.W.3d
315, 318 (Mo. 2002) (en banc) (quoting King Gen. Contractors, Inc. v. Reorganized
Church of Jesus Christ of Latter Day Saints, 821 S.W.2d 495, 501 (Mo. 1991) (en
banc)).



                                            -3-
       There is no real dispute that the first two elements of res judicata are met. The
state court had jurisdiction. The state court’s decision — which dismissed Brown’s
case with prejudice — was a final judgment. In Missouri, a dismissal with prejudice
is considered a judgment “on the merits.” Greasel Conversion, Inc. v. Massa, 399
S.W.3d 456, 461 (Mo. Ct. App. 2013); see also Mo. R. Civ. P. 67.01 (stating “[a]
dismissal with prejudice bars the assertion of the same cause of action or claim
against the same party”); Williams v. Rape, 990 S.W.2d 55, 61 (Mo. Ct. App. 1999);
Missouri ex rel. Willens v. Gray, 757 S.W.2d 656, 658 (Mo. Ct. App. 1988).

        As to the third element, there is no dispute that the parties are the same in both
cases, but Brown does argue the present case arises from a different cause of action.
We disagree. “Separate legal theories are not to be considered as separate claims,
even if ‘the several legal theories depend on different shadings of the facts, or would
emphasize different elements of the facts, or would call for different measures of
liability or different kinds of relief.’” King Gen. Contractors, Inc., 821 S.W.2d at 501
(quoting Siesta Manor, Inc. v. Cmty Fed. Savs. & Loan Ass’n, 716 S.W.2d 835, 839
(Mo. Ct. App. 1986)); see also Chesterfield Village, Inc., 64 S.W.3d at 319–20
(stating courts look to the “factual bases for the claims, not the legal theories” and
that “[c]laim preclusion prevents reassertion of the same claim even though additional
or different evidence or legal theories might be advanced to support it”).

       Brown asserted in federal court the factual allegations verbatim from his state
court complaint, which was dismissed with prejudice. Brown argues the § 1981 claim
is a different cause of action from the state tort law claims because it has different
elements. While Brown is correct that the two claims have different elements, for the
purposes of res judicata “a court looks to the factual bases for the claims, not the legal
theories.” Chesterfield Village, Inc., 64 S.W.3d at 319. No new facts were added to
the federal claim and the allegations in both lawsuits arise from the same incident.
“In order for a subsequent claim on the same transaction to be considered [a] separate
[cause of action] . . . there must be new ultimate facts, as opposed to evidentiary

                                           -4-
details, that form a new claim for relief.” Kesterson v. State Farm Fire & Cas. Co.,
242 S.W.3d 712, 716 (Mo. 2008) (en banc).

      Brown has asserted the same cause of action against the same party in federal
court that he did in the state court, which had jurisdiction and entered a final
judgment. Therefore, this suit is barred by res judicata.

                                 III. Conclusion

      For the reasons set forth herein, we affirm.
                      ______________________________




                                        -5-